Per Curiam.

This cause is before this court pursuant to an appeal as of right from the dismissal of appellant’s petition for a writ of habeas corpus by the Court of Appeals.
Appellant alleges that, prior to his trial and subsequent conviction in the Court of Common Pleas on a charge of aggravated robbery, he filed' a motion to dismiss the indictment for the reason that it did not conclude with the words “against the peace and dignity of the state of Ohio,” as specified in Section 20, Article IV of the Ohio Constitution. The motion to dismiss was denied, and the prosecutor was given leave to amend to include the omitted phrase. Appellant alleges further that, if the indictment was in fact amended, such amendment was made without the approval of the grand jury which had brought the original indictment.
This court’s resolution of appellant’s contention as to the alleged insufficiency of the original indictment makes it unnecessary to examine his further contention that he was tried on a charge not amended by the grand jury.
The question of the sufficiency of the indictment does not relate to the jurisdiction of the court to try appellant for the crime for which he was convicted. Mills v. Maxwell (1963), 174 Ohio St. 523. Appellant’s remedy, if any, is by way of appeal from the judgment of conviction;
*52The judgment of the Court of Appeals is therefore affirmed.

Judgment affirmed.

O’Neill, C. J., Heebeet, Coerigan, Stern, Celebeezze, W. Brown and P. Brown, JJ., concur.